A promise by a debtor, made without legal consideration, that, before the pay-day of his debt arrives, he will make a partial payment, does not expedite the creditor’s right of action.
Neither wiE a partial payment in advance expedite the right of action for the balance.
Where a written instrument, intended as an agreement to be signed by both parties, shows that services were to be rendered by the plaintiff, for which he was to be paid at a future day, the term of credit is binding upon him, although the instrument was signed by himself only, if he admits the services to have been rendered under that agreement.